Exhibit 10.1

EXECUTION VERSION

SECOND INCREMENTAL FACILITY AMENDMENT (this “Amendment”) dated as of
November 30, 2012, among MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC., a
Delaware corporation (“Holdings”), MOMENTIVE PERFORMANCE MATERIALS INC., a
Delaware corporation (“Intermediate Holdings”), MOMENTIVE PERFORMANCE MATERIALS
USA INC., a Delaware corporation (the “U.S. Borrower”). MOMENTIVE PERFORMANCE
MATERIALS GMBH, a company organized under the laws of Germany (the “German
Borrower”; the German Borrower and the U.S. Borrower, each a “Borrower”, and,
collectively, the “Borrowers”), the LENDERS party hereto and JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) under the AMENDED AND RESTATED CREDIT AGREEMENT dated as
of February 10, 2011, among Holdings, Intermediate Holdings, the Borrowers, the
Lenders party thereto from time to time and the agents, arrangers and
bookrunners party thereto (such Amended and Restated Credit Agreement, as
amended by the Incremental Assumption Agreement, dated as of April 2, 2012 and
by Amendment No. 1, dated as of November 16, 2012, the “Credit Agreement”).

A. Pursuant to the Credit Agreement, the Lenders, the Issuing Banks and the
Swingline Lender (such terms and each other capitalized term used but not
defined herein having the meaning assigned to such term in the Credit Agreement
(as amended hereby)), have extended credit to the Borrowers, and have agreed to
extend credit to the Borrowers, in each case pursuant to the terms and subject
to the conditions set forth therein.

B. Pursuant to Section 2.21 of the Credit Agreement, the Borrowers have
requested that the Incremental Lenders (as defined below) provide Incremental
Revolving Facility Commitments in the aggregate principal amount set forth on
Schedule 1 hereto to be effective as of November 30, 2012.

C. The Incremental Lenders are willing to provide such Incremental Revolving
Facility Commitments and to make Borrowings thereunder available to the
Borrowers pursuant to the terms and subject to the conditions set forth herein.

D. Pursuant to Section 2.21(b) of the Credit Agreement, each of the parties
thereto agreed that, upon the effectiveness of any Incremental Assumption
Agreement, the Credit Agreement shall be amended to the extent necessary to
reflect the existence and terms of the Incremental Commitments evidenced
thereby, as provided for in Section 9.08(e) of the Credit Agreement. The
Administrative Agent, Holdings, Intermediate Holdings, the Borrowers and the
Incremental Lenders party hereto desire to memorialize the terms of this
Agreement by amending, in accordance with Section 9.08(e) of the Credit
Agreement, the Credit Agreement as set forth below, such amendment to become
effective on the Second Incremental Effective Date (as defined below).



--------------------------------------------------------------------------------

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Defined Terms. As used in this Amendment, the following terms have
the meanings specified below:

“Amendment Transactions” shall mean the execution and delivery of this Amendment
and the Reaffirmation Agreement (as defined in Section 5(f) hereof) by each
Person party hereto or thereto, the satisfaction of the conditions to the
effectiveness hereof and thereof and the consummation of the transactions
contemplated hereby and thereby.

“Commitment Letter” shall mean the Extended Revolving Facility Commitment Letter
dated October 23, 2010, by and among the U.S. Borrower, the German Borrower, the
Incremental Lenders and the other parties party thereto together with, for the
avoidance of doubt, all “Extended Revolving Commitment Party Joinders” thereto.

“Incremental Lenders” shall mean the persons listed on Schedule 1 hereto (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04 of the Credit
Agreement), as well as any person that becomes an “Incremental Lender” hereunder
pursuant to Section 9.04 of the Credit Agreement.

“Majority Commitment Parties” shall mean, at any time, Incremental Lenders
having Second Incremental Revolving Facility Commitments representing more than
50% of the sum of all Second Incremental Revolving Facility Commitments in
effect at such time.

“Reaffirmation Agreement” shall mean a reaffirmation agreement substantially in
the form of Exhibit A hereto.

“Second Incremental Effective Date” shall mean the date on which all the
conditions set forth or referred to in Section 5 hereof shall have been
satisfied (or to the extent permitted under the Credit Agreement, waived by the
Administrative Agent and each of the Incremental Lenders).

“Second Incremental Revolving Facility Commitment” shall mean, with respect to
each Incremental Lender, the commitment of such Incremental Lender to provide
Incremental Revolving Facility Commitments on and following the Second
Incremental Effective Date, as set forth on Schedule 1 hereto or in the
Assignment and Acceptance Agreement pursuant to which such Incremental Lender
shall have assumed its Incremental Revolving Facility Commitment, as applicable.
The aggregate amount of the Second Incremental Revolving Facility Commitments of
all Incremental Lenders as of the date of this Amendment is $300.0 million.

 

2



--------------------------------------------------------------------------------

SECTION 2. Commitment. Subject to the terms and conditions set forth herein,
each Incremental Lender agrees to provide Second Incremental Revolving Facility
Commitments and to make Borrowings thereunder available to the U.S. Borrower or
the German Borrower, as applicable, on and following the Second Incremental
Effective Date in a principal amount not to exceed such Incremental Lender’s
Second Incremental Revolving Facility Commitment and subject to the other terms
and conditions set forth in the Credit Agreement.

SECTION 3. Amendments to Section 1.01. (a) On the Second Incremental Effective
Date, Section 1.01 of the Credit Agreement shall be amended by adding the
following definitions in the appropriate alphabetical order:

“Extended Revolving Facility Maturity Date” shall mean December 3, 2014.

“Second Incremental Amendment” shall mean the Second Incremental Facility
Amendment, dated as of November 30, 2012, among Holdings, Intermediate Holdings,
the Borrowers, the Incremental Lenders party thereto and the Administrative
Agent.

“Second Incremental Effective Date” shall have the meaning set forth in
Section 1 of the Second Incremental Amendment.

“Second Incremental Reaffirmation Agreement” shall have the meaning assigned to
the term “Reaffirmation Agreement” in Section 1 of the Second Incremental
Amendment.

“Second Incremental Revolving Facility Commitment” shall have the meaning set
forth in Section 1 of the Second Incremental Amendment.

“Second Incremental Revolving Facility Lender” shall mean a Lender with a Second
Incremental Revolving Facility Commitment or an outstanding Revolving Facility
Loan made thereunder.

(b) On the Second Incremental Effective Date the definition of the term “ABR” in
Section 1.01 of the Credit Agreement shall be deleted in its entirety and
replaced by the following text:

“ABR” shall mean, for any day, a fluctuating rate per annum equal to (i) the
higher of (a) the Federal Funds Effective Rate plus  1/2 of 1% and (b) the rate
of interest per annum in effect for such day as announced from time to time by
JPMCB as its “prime rate” at its principal office in New York, New York (any
change in such rate announced by JPMCB shall take effect at the opening of
business on the day specified in the announcement of such change), and
(ii) solely with respect to ABR Borrowings made under the Second Incremental
Revolving Facility Commitments, the greatest of clauses (a) and (b) above and
the Adjusted LIBO Rate for a 1-month Interest Period plus 1%.

 

3



--------------------------------------------------------------------------------

(c) On the Second Incremental Effective Date the definition of the term
“Applicable Commitment Fee” in Section 1.01 of the Credit Agreement shall be
deleted in its entirety and replaced by the following text:

“Applicable Commitment Fee” shall mean for any day (a) other than in respect of
Second Incremental Revolving Facility Commitments, (x) prior to the date that is
60 days after the Amendment No. 1 Effective Date, the Applicable Commitment Fee
determined pursuant to the Pricing Grid and (y) on and after the date that is 60
days after the Amendment No. 1 Effective Date, 4.00% per annum and (b) in
respect of Second Incremental Revolving Facility Commitments, (x) prior to the
date that is 60 days after the Amendment No. 1 Effective Date, 0.50% per annum
and (y) on and after the date that is 60 days after the Amendment No. 1
Effective Date, 4.00% per annum.

(d) On the Second Incremental Effective Date the definition of the term
“Applicable Margin” in Section 1.01 of the Credit Agreement shall be deleted in
its entirety and replaced by the following text:

“Applicable Margin” shall mean for any day (i) with respect to any Revolving
Facility Loan (other than a Revolving Facility Loan made under the Second
Incremental Revolving Facility Commitments), prior to the date that is 60 days
after the Amendment No. 1 Effective Date, 2.50% per annum in the case of any
Eurocurrency Revolving Loan and 1.50% per annum in the case of any ABR Revolving
Loan; provided, that the Applicable Margin with respect to Revolving Facility
Loans and Swingline Loans (other than, in each case, with respect to those made
under the Second Incremental Revolving Facility Commitments) will be determined
pursuant to the Pricing Grid during such period, (ii) with respect to any
Original Maturity Term B Loan, 2.25% per annum in the case of any Eurocurrency
Term Loan and 1.50% per annum in the case of any ABR Loan, (iii) with respect to
any Extended Maturity Term B Loan, 3.50% per annum in the case of any
Eurocurrency Term Loan and 2.75% per annum in the case of any ABR Loan,
(iv) with respect to any Revolving Facility Loan made under the Second
Incremental Revolving Facility Commitments, prior to the date that is 60 days
after the Amendment No. 1 Effective Date, 4.75% per annum in the case of any
Eurocurrency Revolving Loan and 3.75% per annum in the case of any ABR Revolving
Loan and (v) on and after the date that is 60 days after the Amendment No. 1
Effective Date, 6.00% per annum in the case of any Eurocurrency Revolving Loan
and 5.00% in the case of any ABR Revolving Loans.

(e) On the Second Incremental Effective Date the definition of the term “Loan
Documents” in Section 1.01 of the Credit Agreement shall be amended by inserting
the text “the Second Incremental Amendment, Second Incremental Reaffirmation
Agreement” immediately following the text “the Amendment Agreement,” set forth
therein.

 

4



--------------------------------------------------------------------------------

(f) On the Second Incremental Effective Date the definition of the term
“Revolving Facility Maturity Date” in Section 1.01 of the Credit Agreement shall
be amended by replacing the text “and (b)” set forth therein with the text “,
(b) with respect to the Second Incremental Revolving Facility Commitments, the
Extended Revolving Facility Maturity Date and (c)”.

SECTION 4. Amendment to Section 3.12. On the Second Incremental Effective Date,
Section 3.12 of the Credit Agreement shall be amended by inserting the text “;
provided, that proceeds of Revolving Facility Loans made under the Second
Incremental Revolving Facility Commitments on the Second Incremental Effective
Date may be used to refinance any other Revolving Facility Loans outstanding on
the Second Incremental Effective Date.” at the end of such section.

SECTION 5. Conditions to Amendments and Funding. The amendments to the Credit
Agreement and the obligations of the Incremental Lenders to provide the Second
Incremental Revolving Facility Commitments and make the Borrowings thereunder
available to the Borrowers hereunder shall not become effective until each of
the following conditions is satisfied (or waived by the Administrative Agent and
each of the Incremental Lenders):

(a) The Administrative Agent shall have received from Holdings, Intermediate
Holdings, the Borrowers and the Incremental Lenders party hereto, either (i) a
counterpart of this Amendment signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Amendment) that such party has
signed a counterpart of this Amendment.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on or prior to the Second Incremental Effective
Date, a written opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP, special
counsel for Holdings and the Borrowers, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel (A) dated as of the
Second Incremental Effective Date, (B) addressed to the Administrative Agent,
the Lenders and each Issuing Bank as of the Second Incremental Effective Date
and (C) in form and substance substantially consistent with such opinions that
have been delivered in connection with prior incremental facilities established
under the Credit Agreement, and each of Holdings and each Borrower hereby
instruct Paul, Weiss, Rifkind, Wharton & Garrison LLP to deliver such opinion.

(c) The Administrative Agent shall have received a certificate from the chief
financial officer of Intermediate Holdings dated the Second Incremental
Effective Date confirming the solvency of Intermediate Holdings and its
subsidiaries, on a consolidated basis after giving effect to this Amendment and
any Revolving Facility Loans to be made on the Second Incremental Effective
Date, in a form substantially similar to such certificates that have been
provided in connection with prior Credit Events under the Credit Agreement.

 

5



--------------------------------------------------------------------------------

(d) On the Second Incremental Effective Date, (i) the conditions set forth in
paragraphs (b) and (c) of Section 4.01 of the Credit Agreement shall be
satisfied, (ii) the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrowers, dated as of the Second Incremental
Effective Date, confirming compliance with the conditions set forth in clause
(i) of this paragraph (d) and (iii) all other conditions set forth in the Credit
Agreement (as it may be amended, modified or waived as of the Second Incremental
Effective Date) that are applicable to the effectiveness of an Incremental
Revolving Facility Commitment at such time shall be satisfied (other than with
respect to Section 2.21(c)(iii) of the Credit Agreement, which is hereby waived
by the Incremental Lenders for purposes of the Second Incremental Revolving
Facility Commitments).

(e) The Administrative Agent and the Incremental Lenders shall have received all
fees and other amounts due and payable on or prior to the Second Incremental
Effective Date pursuant to the Commitment Letter in connection with the
Amendment Transactions, it being agreed that the Administrative Agent and the
Incremental Lenders waive their right to receive compensation pursuant to
Section 2.16 of the Credit Agreement on any existing Revolving Facility Loan of
such Incremental Lenders.

(f) The Administrative Agent shall have received a Reaffirmation Agreement, duly
executed by the applicable Loan Parties and any other Persons party thereto and
dated as of the Second Incremental Effective Date.

(g) No waiver, amendment or modification of the Credit Agreement or any other
Loan Document shall have been effected on or prior to the Second Incremental
Effective Date that by its terms adversely affects in any material respect the
Incremental Lenders differently than the Lenders participating in any other
Tranche under the Credit Agreement, without the consent of the Majority
Commitment Parties (it being agreed that (i) the Required Lenders (as defined in
the Credit Agreement) may waive, in whole or in part, any prepayment required by
Section 2.11 of the Credit Agreement so long as the application of any
prepayment still required to be made is not changed and (ii) no such waiver,
amendment or modification will modify the conditions set forth in paragraphs
(b) and (c) of Section 4.01 of the Credit Agreement with respect to any
Revolving Loans to be drawn under the Extended Revolving Facility without the
consent of the Majority Commitment Parties).

Notwithstanding the foregoing, the obligations of the Incremental Lenders to
provide the Second Incremental Revolving Facility Commitments and to make the
Borrowings thereunder available to the Borrowers shall not become effective
unless each of the foregoing conditions is satisfied at or prior to 5:00 p.m.,
New York City Time on December 4, 2012 (and, in the event such conditions are
not so satisfied, this Amendment shall terminate at such time). Upon the
satisfaction of the conditions set forth in this Section 5 by such time and the
effectiveness of the Second Incremental Revolving

 

6



--------------------------------------------------------------------------------

Facility Commitments, all commitments under and pursuant to that certain
Commitment Letter, dated as of October 23, 2010, by and among Momentive
Performance Materials USA Inc., Momentive Performance Materials GmbH and the
Commitment Parties thereto, shall irrevocably terminate.

SECTION 6. Post-Closing Covenant. On or prior to 60 days after the Amendment
No. 1 Effective Date (unless waived or extended by the Administrative Agent in
its reasonable discretion), the Borrowers shall, or shall cause the applicable
Loan Party to, deliver to the Administrative Agent (i) any reaffirmation
agreements, amendments to Security Documents or other agreements in each case
that the Administrative Agent, in consultation with its counsel, reasonably
determines are necessary to ensure the continuation of any guarantee and the
continuation and perfection of any Lien, in each case, provided for under the
Loan Documents in each case in a form substantially similar to those delivered
previously under the Credit Agreement, (ii) customary written opinion of local
counsel in jurisdictions consistent with opinions previously delivered under the
Credit Agreement, in form and substance substantially consistent with such
opinions that have been delivered previously with a written opinion and (iii) if
requested by the Administrative Agent, an updated Perfection Certificate. The
Incremental Lenders hereby waive the condition for the Borrowers to deliver
documents set forth in this Section 6 on the Second Incremental Effective Date.

SECTION 7. Second Incremental Effective Date. On or prior to the Second
Incremental Effective Date the applicable Borrowers shall submit a Borrowing
Request to the Administrative Agent for Borrowings under the Second Incremental
Revolving Facility Commitments in an amount sufficient to repay on the Second
Incremental Effective Date all outstanding Revolving Facility Loans with respect
to the Revolving Facility Commitments existing immediately prior to the Second
Incremental Effective Date (the “Existing Revolving Facility Commitments”) and
the Administrative Agent shall apply the proceeds of such Borrowings to the
repayment of such amounts. Upon the effectiveness of the Second Incremental
Revolving Facility Commitments, the Existing Revolving Facility Commitments
shall be terminated. In no event shall the Second Incremental Revolving Facility
Commitments and the Extended Revolving Facility Commitments be outstanding at
the same time and no Revolving Facility Lender shall have obligations under both
facilities under the Credit Agreement at any time. On the Second Incremental
Effective Date, all outstanding Letters of Credit issued under the Existing
Revolving Facility Commitments shall be deemed issued under the Second
Incremental Revolving Facility Commitments.

SECTION 8. Representations and Warranties. The Borrowers represent and warrant
to the Administrative Agent and to each of the Incremental Lenders that:

(a) Each of this Amendment and the Reaffirmation Agreement has been duly
authorized, executed and delivered by each Loan Party that is party hereto or
thereto and constitutes a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,

 

7



--------------------------------------------------------------------------------

fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

(b) The execution, delivery and performance by each of the Loan Parties of each
of this Amendment and the Reaffirmation Agreement to which it is a party, the
borrowings contemplated hereby and the consummation of the Amendment
Transactions by such Loan Party will not (i) violate (A) any provision of law,
statute, rule or regulation, or of the certificate or articles of incorporation
or other constitutive documents (including any partnership, limited liability
company or operating agreements) or by-laws of any such Loan Party, (B) any
applicable order of any court or any rule, regulation or order of any
Governmental Authority or (C) any provision of any indenture, certificate of
designation for preferred stock, agreement or other instrument to which any such
Loan Party is a party or by which any of them or any of their property is or may
be bound, (ii) be in conflict with, result in a breach of or constitute (alone
or with notice or lapse of time or both) a default under, give rise to a right
of or result in any cancellation or acceleration of any right or obligation
(including any payment) or to a loss of a material benefit under any such
indenture, certificate of designation for preferred stock, agreement or other
instrument, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section 8(b), would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by any such Loan Party, other than
Permitted Liens.

(c) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects on and as of the Second
Incremental Effective Date, with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).

(d) Immediately prior to and after giving effect to this Amendment, no Default
or Event of Default shall have occurred and be continuing.

SECTION 9. Amendments; Counterparts. This Agreement may not be amended nor may
any provision hereof be waived except pursuant to a writing signed by Holdings,
Intermediate Holdings, the Borrowers, the Administrative Agent and the
Incremental Lenders (and, after the Second Incremental Effective Date, any
requisite Lenders required under Section 9.08 of the Credit Agreement). This
Agreement may be executed in several counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or in portable document format (pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

8



--------------------------------------------------------------------------------

SECTION 10. Credit Agreement. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Issuing Banks, the Borrowers or any other Loan Party
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Borrowers to any future consent to, or waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances. As of the Second Incremental Effective Date, any
reference to the Credit Agreement shall mean the Credit Agreement as modified
hereby. This Amendment shall constitute an “Incremental Assumption Agreement”,
the Incremental Lenders shall constitute “Lenders”, this Amendment and the
Reaffirmation Agreement shall constitute “Loan Documents”, the Revolving
Facility Loans made under the Second Incremental Revolving Facility Commitments
shall constitute “Incremental Revolving Facility Loans” and the Second
Incremental Revolving Facility Commitments shall constitute “Incremental
Revolving Facility Commitments”, in each case for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 11. No Novation. This Amendment shall not extinguish the Loans
outstanding under the Credit Agreement. Nothing herein contained shall be
construed as a substitution or novation of the Loans outstanding under the
Credit Agreement, which shall remain outstanding after the Second Incremental
Effective Date as modified hereby. Notwithstanding any provision of this
Amendment, the provisions of Sections 2.15, 2.16, 2.17 and 9.05 of the Credit
Agreement as in effect immediately prior to the Second Incremental Effective
Date will continue to be effective as to all matters arising out of or in any
way related to facts or events existing or occurring prior to the Second
Incremental Effective Date.

SECTION 12. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Credit Agreement.

SECTION 13. APPLICABLE LAW; WAIVER OF JURY TRIAL; JURISDICTION. THIS AGREEMENT
AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATING TO THIS
AMENDEMNT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.11
AND 9.15 OF THE CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL
HEREIN.

SECTION 14. Expenses. The Borrowers agree to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment
(including reasonable fees, charges and disbursements of Simpson Thacher &
Bartlett LLP), to the extent required by Section 9.05 of the Credit Agreement.

 

9



--------------------------------------------------------------------------------

SECTION 15. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting this
Amendment.

SECTION 16. Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Assumption
Agreement to be duly executed by their respective authorized officers as of the
day and year first written above.

 

MOMENTIVE PERFORMANCE MATERIALS
HOLDINGS INC., By:   /s/ Authorized Signatory Name:   Title:  

 

MOMENTIVE PERFORMANCE MATERIALS INC., By:   /s/ Authorized Signatory Name:  
Title:  

 

MOMENTIVE PERFORMANCE MATERIALS USA INC., By:   /s/ Authorized Signatory Name:  
Title:  

 

[Second Incremental Facility Amendment]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS GMBH, By:   /s/ Authorized Signatory Name:  
Title:  

 

[Second Incremental Facility Amendment]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.,
as an Incremental Lender By:    /s/ Authorized Signatory   Name:   Title:

 

BANK OF AMERICA, N.A.,
as an Incremental Lender By:    /s/ Authorized Signatory   Name:   Title:

 

Bank of Montreal, as an Incremental Lender By:    /s/ Authorized Signatory  
Name:   Title:

 

CITICORP NORTH AMERICA, INC.,
as an Incremental Lender By:    /s/ Authorized Signatory   Name:   Title:

 

Credit Suisse Asset Management as
collateral manager for Atrium V By:    /s/ Authorized Signatory   Name:   Title:

 

[Second Incremental Facility Amendment]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch,
as an Incremental Lender By:    /s/ Authorized Signatory   Name:   Title:

 

By:    /s/ Authorized Signatory   Name:   Title:

 

Deutsche Bank AG New York Branch
as an Incremental Lender By:    /s/ Authorized Signatory   Name:   Title:

 

By:    /s/ Authorized Signatory   Name:   Title:

 

GE CAPITAL CORPORATION,
as an Incremental Lender By:    /s/ Authorized Signatory   Name:   Title:

 

Goldman Sachs Lending Partners LLC,
as an Incremental Lender By:    /s/ Authorized Signatory   Name:   Title:

 

[Second Incremental Facility Amendment]



--------------------------------------------------------------------------------

Morgan Stanley Senior Funding, Inc.
as an Incremental Lender By:    /s/ Authorized Signatory   Name:   Title:

 

UBS LOAN FINANCE LLC,
as an Incremental Lender By:    /s/ Authorized Signatory   Name:   Title:

 

By:    /s/ Authorized Signatory   Name:   Title:

 

[Second Incremental Facility Amendment]



--------------------------------------------------------------------------------

SCHEDULE 1

 

Incremental Lender

   Second Incremental
Revolving Facility
Commitments  

General Electric Capital Corporation

   $ 146,779,141.10   

UBS Loan Finance LLC

     32,208,588.96   

JPMorgan Chase Bank, N.A.

     28,987,730.06   

Deutsche Bank AG New York Branch

     23,006,134.97   

Goldman Sachs Lending Partners LLC

     13,803,680.98   

Bank of Montreal

     13,803,680.98   

Citicorp North America, Inc.

     9,202,453.99   

Credit Suisse AG, Cayman Islands Branch

     9,202,453.99   

Morgan Stanley Senior Funding, Inc.

     9,202,453.99   

Bank of America, N.A.

     9,202,453.99   

Atrium V

     4,601,226.99      

 

 

 

TOTAL

   $ 300,000,000      

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Reaffirmation Agreement

See attached.



--------------------------------------------------------------------------------

REAFFIRMATION AGREEMENT (this “Agreement”), dated as of November 30, 2012, among
MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC., a Delaware corporation
(“Holdings”), MOMENTIVE PERFORMANCE MATERIALS INC., a Delaware corporation
(“Intermediate Holdings”), MOMENTIVE PERFORMANCE MATERIALS USA INC., a Delaware
corporation (the “U.S. Borrower”), MOMENTIVE PERFORMANCE MATERIALS GMBH, a
company organized under the laws of Germany (the “German Borrower”; the German
Borrower and the U.S. Borrower, each a “Borrower”, and collectively, the
“Borrowers”), each other subsidiary of Holdings identified on the signature
pages hereto (each, a “Subsidiary Party” and the Subsidiary Parties, Holdings,
Intermediate Holdings and the Borrowers, the “Reaffirming Parties”) and JPMORGAN
CHASE BANK, N.A. (“JPMCB”), as Administrative Agent under the Amended Credit
Agreement referred to below.

WHEREAS Holdings, Intermediate Holdings, the Borrowers, the Incremental Lenders
(as defined in the Incremental Assumption Agreement referred to below) and
JPMCB, as Administrative Agent, have entered into the Incremental Assumption
Agreement, dated as of the date hereof (the “Incremental Assumption Agreement”),
which amends the Amended and Restated Credit Agreement, dated as of February 10,
2011 (as amended by the Incremental Assumption Agreement, dated as of April 2,
2012, Amendment No. 1 to the Amended and Restated Credit Agreement, dated as of
November 16, 2012, and as further amended, supplemented and/or otherwise
modified prior to the date hereof, the “Existing Credit Agreement” and, as
amended by the Incremental Assumption Agreement, the “Amended Credit
Agreement”), among Holdings, Intermediate Holdings, the Borrowers, the Lenders
party thereto, the Administrative Agent and the arrangers party thereto and;

WHEREAS each of the Reaffirming Parties is party to one or more of the Security
Documents (such term and each other capitalized term used but not defined herein
having the meaning assigned to such terms in the Amended Credit Agreement);

WHEREAS each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Incremental Assumption Agreement
becoming effective and the consummation of the transactions contemplated
thereby; and

WHEREAS the execution and delivery of this Agreement is a condition precedent to
the consummation of the transactions contemplated by the Incremental Assumption
Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I.

Reaffirmation/Amendment

SECTION 1.01. Reaffirmation. (a) Each of the Reaffirming Parties (i) hereby
consents to the Incremental Assumption Agreement and the transactions
contemplated thereby, (ii) hereby confirms its guarantees, pledges, hypothecs,
grants of security interests and other agreements, as applicable, under each of
the Security Documents to which it is party and (iii) agrees that
notwithstanding the effectiveness of the Incremental Assumption Agreement and
the consummation of the transactions contemplated thereby, such guarantees,
pledges, hypothecs, grants of security interests and other agreements shall
remain continuous and unaffected in accordance with the provisions of the
Security Documents, shall continue to be in full force and effect and, other
than in respect of the Security Documents governed by Dutch law and Japanese law
(which shall accrue to the benefit of the Administrative Agent), shall accrue to
the benefit of the Lenders under the Amended Credit Agreement and the
obligations secured thereunder will be the obligations defined as such in the
Security Documents as those obligations have been amended pursuant to the
Incremental Assumption Agreement. Each of the Reaffirming Parties further agrees
to take any action that may be required or that is reasonably requested by the
Administrative Agent to ensure compliance by Holdings, Intermediate Holdings and
the Borrowers with Section 5.10 of the Amended Credit Agreement and hereby
reaffirms its obligations under each similar provision of each Security Document
to which it is party.

(b) Each of the Reaffirming Parties party to each of the Security Documents
securing the Obligations of the Borrowers hereby confirms and agrees that the
outstanding Term Loans, Revolving Facility Loans and Credit-Linked Deposits have
constituted and continue to constitute, Loan Document Obligations (as defined in
the Guarantee Agreement).

(c) Notwithstanding anything herein to the contrary, in relation to any
Reaffirming Party which is incorporated in Singapore, the obligations of such
Reaffirming Party under or in connection with this Agreement do not extend to,
guarantee or secure any liability which would be unlawful or prohibited by
Section 76 of the Companies Act, Chapter 50 of Singapore.

SECTION 1.02. Amendment. On and after the effectiveness of the Incremental
Assumption Agreement, (i) each reference in each Security Document to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import shall mean
and be a reference to the Amended Credit Agreement, as such agreement may be
amended, modified or supplemented and in effect from time to time, and (ii) the
definition of any term defined in any Security Document by reference to the
terms defined in the “Credit Agreement” shall be amended to be defined by
reference to the defined term in the Amended Credit Agreement, as the same may
be amended, modified or supplemented and in effect from time to time.

 

2



--------------------------------------------------------------------------------

ARTICLE II.

Representations and Warranties

Each Reaffirming Party hereby represents and warrants, which representations and
warranties shall survive execution and delivery of this Agreement, as follows:

SECTION 2.01. Organization. Such Reaffirming Party is duly organized and validly
existing in good standing under the laws of the jurisdiction of its formation
(or, if applicable in a foreign jurisdiction, enjoys the equivalent status under
the laws of any jurisdiction outside the United States).

SECTION 2.02. Authority; Enforceability. Such Reaffirming Party has the power
and authority to execute, deliver and carry out the terms and provisions of this
Agreement and has taken all necessary action to authorize the execution,
delivery and performance by it of this Agreement. Such Reaffirming Party has
duly executed and delivered this Agreement, and this Agreement constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 2.03. Security Documents. The representations and warranties of such
Reaffirming Party contained in each Security Document are true and correct in
all material respects on and as of the date hereof with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).

ARTICLE III.

Miscellaneous

SECTION 3.01. Notices. All notices and other communications hereunder shall be
made at the addresses, in the manner and with the effect provided in
Section 9.01 of the Amended Credit Agreement, provided that, for this purpose,
the address of each Reaffirming Party shall be the one specified for the U.S.
Borrower under the Amended Credit Agreement.

SECTION 3.02. Expenses. The parties hereto acknowledge and agree that JPMCB and
the Lenders shall be entitled to reimbursement of expenses as to the extent
provided in Section 9.05 of the Amended Credit Agreement.

SECTION 3.03. Security Document. This Agreement is a Security Document executed
pursuant to the Incremental Assumption Agreement and shall (unless otherwise
expressly indicated herein) be construed, administered and applied in accordance
with the terms of the Amended Credit Agreement.

 

3



--------------------------------------------------------------------------------

SECTION 3.04. Section Captions. Section captions used in this Agreement are for
convenience of reference only and shall not affect the construction of this
Agreement.

SECTION 3.05. Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective successors and
assigns.

SECTION 3.06. Amendment. This Agreement may be waived, modified or amended only
by a written agreement executed by each of the parties hereto.

SECTION 3.07. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original but all of which
shall together constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile transmission
shall be as effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 3.08. Applicable Law; Waiver of Jury Trial; Jurisdiction; Consent to
Service of Process. (A) THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.11 and 9.15 OF
THE AMENDED CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 3.09. No Novation. Neither this Agreement nor the execution, delivery or
effectiveness of the Incremental Assumption Agreement shall extinguish the
obligations for the payment of money outstanding under the Existing Credit
Agreement or discharge or release the Lien or priority of any Security Document
or any other security therefor. Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Existing
Credit Agreement or instruments securing the same, which shall remain in full
force and effect, except to any extent modified hereby or by instruments
executed concurrently herewith. Nothing implied in this Agreement, the
Incremental Assumption Agreement or in any other document contemplated hereby or
thereby shall be construed as a release or other discharge of Holdings,
Intermediate Holdings, any Borrower or any Subsidiary Party under any Security
Document from any of its obligations and liabilities as “Holdings”,
“Intermediate Holdings”, a “Borrower”, the “U.S. Borrower”, the “German
Borrower”, or a “Subsidiary Loan Party” under the Existing Credit Agreement or
the other Security Documents. Each of the Existing Credit Agreement and the
other Security Documents shall remain in full force and effect, until (as
applicable) and except to any extent modified hereby or by the Incremental
Assumption Agreement or in connection herewith and therewith.

SECTION 3.10. Limitation. With respect to any foreign Security Documents and any
Foreign Pledge Agreements, notwithstanding anything herein to the contrary, the
terms and provisions of this Agreement shall apply only to the extent permitted
under the governing law of

 

4



--------------------------------------------------------------------------------

the applicable foreign Security Document or Foreign Pledge Agreement. If any
provision of this Agreement limits, qualifies or conflicts with a provision of
any foreign Security Document or Foreign Pledge Agreement, the applicable
provision of such foreign Security Document or Foreign Pledge Agreement shall
govern.

*     *     *     *     *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement as of the day
and year first above written.

 

MOMENTIVE PERFORMANCE MATERIALS
HOLDINGS INC. By        Name: William H. Carter   Title: Executive Vice
President and Chief Financial Officer

 

MOMENTIVE PERFORMANCE MATERIALS INC. By        Name: William H. Carter   Title:
Executive Vice President and Chief Financial Officer

 

MOMENTIVE PERFORMANCE MATERIALS USA INC. By        Name: George F. Knight  
Title: Senior Vice President and Treasurer

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS GMBH By        Name: George F. Knight   Title:
General Manager

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS WORLDWIDE INC. By        Name: George F. Knight
  Title: Senior Vice President, Chief
          Financial Officer and Treasurer

 

MOMENTIVE PERFORMANCE MATERIALS CHINA SPV INC. By        Name: George F. Knight
  Title: Senior Vice President, Chief
          Financial Officer and Treasurer

 

MPM SILICONES, LLC By        Name: George F. Knight   Title: Treasurer

 

MOMENTIVE PERFORMANCE MATERIALS SOUTH AMERICA INC. By        Name: George F.
Knight   Title: Senior Vice President and Treasurer

 

MOMENTIVE PERFORMANCE MATERIALS QUARTZ, INC. By        Name: George F. Knight  
Title: Senior Vice President and Treasurer

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

JUNIPER BOND HOLDINGS I LLC By       Name: George F. Knight   Title: Senior Vice
President – Finance,
          Chief Financial Officer and Treasurer

 

JUNIPER BOND HOLDINGS II LLC By       Name: George F. Knight   Title: Senior
Vice President – Finance,
          Chief Financial Officer and Treasurer

 

JUNIPER BOND HOLDINGS III LLC By       Name: George F. Knight   Title: Senior
Vice President – Finance,
          Chief Financial Officer and Treasurer

 

JUNIPER BOND HOLDINGS IV LLC By       Name: George F. Knight   Title: Senior
Vice President – Finance,
          Chief Financial Officer and Treasurer

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS CANADA ULC By       Name: Douglas A. Johns  
Title: Secretary

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS
QUARTZ GMBH By        Name: George F. Knight   Title: General Manager

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

 

MOMENTIVE PERFORMANCE MATERIALS
JAPAN LLC By        Name: John C. Dandolph   Title: Representative

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS
HONG KONG LTD By        Name: John C. Dandolph   Title: Director

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS
SUISSE SARL By        Name: George F. Knight   Title: Managing Director

By        Name:   Title:

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

NAUTILUS PACIFIC TWO PTE. LTD. by        Name: Jose Luis Conde Veiga   Title:
Director

 

NAUTILUS PACIFIC FOUR PTE. LTD. by        Name: Jose Luis Conde Veiga   Title:
Director

 

MOMENTIVE PERFORMANCE MATERIALS
PTE. LTD. by        Name: Jose Luis Conde Veiga   Title: Director

 

MOMENTIVE PERFORMANCE MATERIALS
ASIA PACIFIC PTE. LTD. by        Name: Jose Luis Conde Veiga   Title: Director

 

TA HOLDING PTE. LTD. by        Name: Jose Luis Conde Veiga   Title: Director

 

[Reaffirmation Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent By        Name:   Title:

 

[Reaffirmation Agreement]